                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE NUMBER:
RAYMOND ALFORD BRADFORD,
                                                                                CV 19-4034-SVW (KK)
                                            Plaintiff,
                      v.
                                                                 ORDER DENYING REQUEST TO PROCEED
 PATRICK R. MCKINNEY, II, et al.,                                      WITHOUT PREPAYMENT
                                                                          OF FILING FEES
                                            Defendant(s).                AND CLOSING CASE

          On       May 21, 2019         , the Court DENIED Plaintiff's request to file the action without prepayment

of the full filing fee. Plaintiff was ordered to pay the filing fee in full within 30 days, and advised failure to do

so would result in closure of the case.


          Plaintiff has failed to timely pay the full filing fee. Accordingly, the case is ORDERED
CLOSED for failure to pay the full filing fee.


IT IS ORDERED.


DATED: July 8, 2019
                                                                  United States District Judge
                                                                   STEPHEN V. WILSON




Presented by:




United States Magistrate Judge




IFP-9 (Modified)           ORDER DENYING REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES AND CLOSING CASE
